 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN McCLINTOCK,                                  No. 2: 18-cv-0560 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    T. COOPER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s “motion for preservation of evidence

19   from spoilage.” (ECF No. 36.) For the reasons stated herein, plaintiff’s motion for preservation

20   of evidence is denied.

21          Plaintiff alleges that he received responses to discovery requests from defendants that

22   were evasive, such as “I don’t not recall.” Based on these responses, plaintiff contends that it is

23   reasonable to infer that defendants will actively participate in the destruction of evidence that

24   could be used to refresh their memories. Plaintiff requests that the court order the Office of the

25   Attorney General to ensure that no evidence is destroyed.

26          Defendants’ alleged responses do not suggest that defendants intend to destroy relevant

27   evidence. Plaintiff’s claim that defendants intend to destroy relevant evidence is unsupported.

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the preservation of

 2   evidence (ECF No. 36) is denied.

 3   Dated: March 31, 2020

 4

 5

 6

 7
     Mccl560.evi
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
